Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2020

                                     No. 04-20-00550-CV

                               CITY OF PREMONT, TEXAS,
                                        Appellant

                                               v.

                       Jose Richard GONZALEZ and Elda E. Gonzalez,
                                        Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 20-09-60606-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file its brief is GRANTED. Appellant’s brief
is due on or before January 7, 2021.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court